DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 06/03/2022.

Allowable Subject Matter
3.	Claims 5-8 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Sekine et al. does not teach or suggest a vehicle having a plurality of wheels and a trunk and a passenger compartment, the passenger compartment being separate and distinct from the trunk; an acoustic sensor disposed in the trunk, said acoustic sensor adapted to receive an audio signal; a control unit operatively connected to said acoustic sensor; at least one neural network operatively connected to said control unit, said at least one neural network adapted to correlate characteristics of the audio signal with a type of road surface, wherein said control unit is adapted to receive the audio signal detected by said acoustic sensor while said vehicle is traveling on the road surface and to extract the characteristics of the audio signal and to provide the characteristics to said at least one neural network so as to identify the type of road surface covered by the plurality of wheels of said vehicle, wherein the trunk has a bottom formed 2 of metallic material that separates the trunk from an area exterior of said vehicle, the trunk having a partition wall therein, the partition wall defining a lower compartment, said acoustic sensor being disposed in the lower compartment. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631